Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 1 of 52 PageID 549




               IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

 HEALTHE, INC.,              )
                             )
     Plaintiff,              )
                             )
                v.           ) Case No. 6-20-cv-02233-RBD-EJK
                             )
 HIGH ENERGY OZONE LLC d/b/a )
 FAR-UV STERILRAY; S. EDWARD )
 NEISTER; AND PATHOGEN       )
 PATH CONSULTING LLC,        )
                             )
     Defendants.             )


       ANSWER AND COUNTERCLAIMS OF DEFENDANTS
      HIGH ENERGY OZONE LLC D/B/A FAR-UV STERILRAY;
 S. EDWARD NEISTER; AND PATHOGEN PATH CONSULTING LLC

      High Energy Ozone LLC d/b/a Far-UV Sterilray (“HEO3”); S. Edward

Neister (“Neister”); and Pathogen Path Consulting LLC (“PPC”) hereby state

as follows:

                             INTRODUCTION

      More than fifteen years ago, physicist S. Edward Neister developed and

patented a method for deactivating or destroying harmful microorganisms

using a new spectrum of ultraviolet (UV) light. Neister’s method included the

development and use of Krypton-Chloride excimer lamps that emit a peak

wavelength at 222 nm in conjunction with other wavelengths. Unlike the 254
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 2 of 52 PageID 550




nm UV light—which had been used for decades for sanitization but was

dangerous to humans—applying 222 nm UV light does not penetrate human

skin or eyes, making it far better and more useful than traditional lamps and

methods of use.

      Neister’s patented technology became the foundation for the family

business. Neister and his brother John Neister originally founded the

company that would become HEO3, d/b/a Far-UV Sterilray, in 2005 in a

small town in New Hampshire. By years’ end, HEO3 will be producing 60,000

lamps per year and selling products that incorporate those lamps to perform

Neister’s patented method of killing harmful microorganisms.

      The global COVID-19 pandemic took the world by surprise in early

2020; but the hard work of the Neister brothers anticipated such a crisis.

Their Excimer Wave Sterilray™ technology, products, and patented methods

positioned HEO3 to be the global leader in UV light disinfection technology.

During the pandemic, they received much attention. New research and start-

up companies sprung forth to capitalize on sanitization using far-UV light in

the 222 nm range. And as the first-to-market and innovator of this

technology, HEO3 sought to defend their intellectual property rights by

notifying such companies of the existence of HEO’s patent portfolio.




                                      2
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 3 of 52 PageID 551




         One such company born in 2019 and thriving on the advent of the

global pandemic is Healthe, Inc (“Healthe”). Healthe is not a UV light

technology company; it owns no patents and makes no claims of independent

development of technology that drives its products. Instead, Healthe is

opportunistic, sourcing and relying upon development of components by third

parties that Healthe incorporates into its products. Healthe is no doubt

growing quickly to capitalize on the exploding needs of customers in this

field.

         But in the process of rapidly expanding, Healthe—willfully and in bad

faith—learned of Neister’s first-in-class patent portfolio, made a low-ball offer

for a license, and when Neister and HEO3 refused to exclusively license its

valuable portfolio for pennies-on-the-dollar, willfully infringed the patents

instead. As Healthe alleged in its Complaint, Healthe received a notice letter

from HEO3 on June 11, 2020. Thereafter, Healthe engaged in what seemed to

be good-faith negotiation, but it turned out to be a bait-and-switch. Healthe’s

founder and Chief Scientific Officer, Fred Maxik, met with Neister and his

brother John in New Hampshire on July 30, 2020 and, under the

confidentiality of an NDA, evaluated Neister’s portfolio. The parties engaged

in negotiation of a global license, but the terms exchanged were as different




                                        3
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 4 of 52 PageID 552




as black and white. Rather than pay fair value for the right to use HEO3’s

technology, Healthe made the conscious choice to infringe.

      But not only did Healthe willfully infringe, it decided to file this

lawsuit. The premise of Healthe’s declaratory judgement complaint, however,

is faulty. Specifically, Healthe’s lawsuit is based in large part upon two notice

letters HEO3 sent to Healthe’s customers—letters that Healthe argues shows

that HEO3 conducted an unlawful patent enforcement campaign in bad faith.

But not only were HEO’s notice letters sent in good faith, Healthe’s

Complaint reveals that it does not understand the science behind its own

products.

      Specifically, Healthe states that “[a]s is clear from the Healthe Entry

specification sheet available on Healthe’s website and the annotated excerpt

below, the Healthe Entry generates a light at one narrow wavelength: 222

nm.” [D.E. 1 at ¶ 91.] Eden Park supplies Healthe with lamps for two of the

accused products (Entry™ and Space™). Eden Park’s website displays a

graph that shows—as a matter of science—that more than one peak is

present (next page):




                                        4
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 5 of 52 PageID 553




See, e.g., Appendix, Ex. C at 3 (citing https://edenpark.com/ (annotations

added)). HEO3’s notice letters—to Healthe and its customers—are rooted in

science and fact.

      This case is not about unfair competition by HEO3. It is about a well-

funded start-up company racing to capitalize on a global pandemic by any

means necessary—including willful patent infringement.




                                       5
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 6 of 52 PageID 554




                                    ANSWER

      Defendants High Energy Ozone LLC d/b/a Far-UV Sterilray (“HEO3”);

S. Edward Neister (“Neister”); and Pathogen Path Consulting LLC (“PPC”)

(collectively, “Defendants”) hereby reply to the numbered allegations in

Plaintiff Healthe Inc.’s (“Healthe”) Complaint and set forth their affirmative

defenses thereto. To the extent that the headings or other nonnumbered

statements in Healthe’s Complaint contain any allegations, Defendants deny

each and every allegation therein.

      This pleading is based upon Defendants’ present knowledge as to their

own activities, and upon information and belief as to the activities of others.

Except as specifically admitted below, Defendants deny the allegations of

Healthe’s Complaint. Any factual allegation below is admitted only as to the

specific admitted facts, not as to any purported conclusions,

characterizations, implications, or speculations that may arguably follow

from the admitted facts. Defendants deny that Healthe is entitled to the

relief requested or to any other relief.

      1.    This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 1 require a response,

 Defendants deny them.




                                           6
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 7 of 52 PageID 555




                               THE PARTIES

      2.   On information and belief, Defendants admit the allegations of

paragraph 2.

      3.   Admitted.

      4.   Admitted.

      5.   Admitted.

                       JURISDICTION AND VENUE

      6.   This paragraph contains legal conclusions to which no response is

required. To the extent allegations in paragraph 6 require a response,

Defendants deny them. Defendants deny that Healthe’s products, including

the Healthe Entry™ and the Healthe Space™ products, do not infringe U.S.

8,975,605 (“the ’605 patent”); and 9,700,642 (“the ’642 patent”). Defendants

are without sufficient information, based upon publicly available material, to

admit or deny whether the Healthe Entry™ and the Healthe Space™

products infringe any claim of U.S. Patent Nos. 8,481,985 (“the ’985 patent”)

or 8,753,575 (“the ’575 patent”), and on that basis, deny them. Defendants

also are without sufficient information, based upon publicly available

material, to admit or deny whether the Healthe Air™ and Healthe Air 2.0™

products infringe any claim of U.S. Patent Nos. 8,481,985; 8,753,575;




                                      7
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 8 of 52 PageID 556




8,975,605; and 9,700,642 (collectively, the “Patents-in-Suit”), and on that

basis, deny them.

      7.     Defendants deny the allegations in paragraph 7. Defendants deny

making “bad faith and objectively baseless threats against Healthe and

Healthe customers” and deny that Healthe is entitled to damages or

injunctive relief.

      8.     Defendants admit that, for purposes of this action only, this Court

has subject matter jurisdiction pursuant to 28 U.S.C. §§ 2201, 2202, 1331,

and 1338. To the extent there are any remaining allegations in paragraph 8,

Defendants deny them.

      9.     Defendants admit that, for purposes of this action only, this Court

has supplemental jurisdiction pursuant to 28 U.S.C. § 1338(b) and 1357(a).

To the extent there are any remaining allegations in paragraph 9,

Defendants deny them.

      10.    Defendants deny the allegations in paragraph 10. Defendants

deny that venue is proper in this District or that “a substantial part of the

events giving rise to the claims asserted in this action occurred in this

District.”

      11.    Defendants deny the allegations of paragraph 11, except admit

that HEO3 sent a notice letter to Healthe and a customer to inform them of

                                        8
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 9 of 52 PageID 557




HEO3’s patent rights and their potential infringement. Defendants further

admit that they collaborated with J. James Rowsey, M.D. but that research is

not claimed in the Patents-in-Suit. Defendants further admit that HEO3

maintains a website accessible in the Middle District of Florida. Defendants

deny that this Court has personal jurisdiction over HEO3 or that any

Defendant has committed intentional tortious acts against a citizen of the

State of Florida.

      12.   Defendants deny the allegations of paragraph 12, except admit

that Neister is the founder and Chief Technology Officer of HEO3.

Defendants further admit Neister owns the Patents-in-Suit and HEO3 is the

exclusive licensee. Defendants further admit that HEO3 has sent notice

letters informing the recipients of HEO3’s patent rights and their potential

infringement. Defendants deny any Defendant performed “extra-judicial

patent enforcement” or committed any intentional tortious acts against a

citizen of the State of Florida. Defendants deny that this Court has personal

jurisdiction over Neister.

      13.   Defendants deny the allegations of paragraph 13, except admit

that Neister is a member of PPC. Defendants further admit that HEO3 has

sent notice letters informing the recipients of HEO3’s patent rights and their

potential infringement. Defendants deny any defendant performed “extra-

                                      9
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 10 of 52 PageID 558




 judicial patent enforcement” or committed any intentional tortious acts

 against a citizen of the State of Florida. Defendants deny that this Court has

 personal jurisdiction over PPC or that PPC is a proper party to this Action.

                           GENERAL ALLEGATIONS

       14.    Defendants lack knowledge or information sufficient to form a

 belief as to the truth of the allegations in paragraph 14, and on that basis,

 deny them.

       15.    Admitted.

       16.    Admitted.

       17.    Admitted.

       18.    Defendants admit that on June 11, 2020 counsel for HEO3 sent

 Healthe a letter informing Healthe of HEO3’s patents and intent to defend its

 intellectual property rights. Otherwise, denied.

       19.    Defendants admit that in November 2020, John Neister sent a

 notice letter informing the recipient of HEO3’s patents and intent to defend

 its intellectual property rights. Defendants deny the remaining allegations of

 paragraph 19, including because Defendants lack knowledge or information

 sufficient to form a belief as to their truth.

       20.    Defendants admit that on November 22, 2020, counsel for Healthe

 sent a letter to counsel for HEO3. Otherwise, denied.

                                          10
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 11 of 52 PageID 559




       21.   Defendants admit that on November 23, 2020, John Neister sent a

 notice letter by email informing the recipient of HEO3’s patents and intent to

 enforce its intellectual property rights. Defendants deny the remaining

 allegations of paragraph 21, including because defendants lack knowledge or

 information sufficient to form a belief as to their truth.

       22.   Defendants deny the allegations in paragraph 22, except admit

 that, on information and belief, Healthe maintains the website at URL

 https://healtheinc.com. Defendants further admit Exhibits 11-16 to the

 Complaint appear to be copies of specification sheets for Healthe products.

                           THE PATENTS-IN-SUIT

                            U.S. Patent No. 8,481,985

       23. Defendants admit that the ’985 patent is titled “Method and

 Apparatus for Producing a High Level of Disinfection in Air and Surfaces”

 and that Exhibit 1 to the Complaint appears to be a copy of the ’985 patent.

       24. Defendants admit Neister is the sole inventor of the ’985 patent.

       25. Defendants admit the ’985 patent does not on its face identify an

 assignee.

       26. Defendants admit the ’985 patent issued on July 9, 2013.

       27. Defendants admit HEO3 is the exclusive licensee of the ’985

 patent.

                                        11
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 12 of 52 PageID 560




       28. Defendants admit Neister owns the ’985 patent. Defendants deny

 PPC owns the ’985 patent or is a proper party to this action.

                           U.S. Patent No. 8,753,575

       29. Defendants admit that the ’575 patent is titled “Method and

 Apparatus for Sterilizing and Disinfecting Air and Surfaces and Protecting a

 Zone from External Microbial Contamination” and that Exhibit 2 to the

 Complaint appears to be a copy of the ’575 patent.

       30. Defendants admit Neister is the sole inventor of the ’575 patent.

       31. Defendants admit the ’575 patent does not on its face identify an

 assignee.

       32. Defendants admit the ’575 patent issued on June 17, 2014.

       33. Defendants admit HEO3 is the exclusive licensee of the ’575

 patent.

       34. Defendants admit Neister owns the ’575 patent. Defendants deny

 PPC owns the ’985 patent or is a proper party to this action.

                           U.S. Patent No. 8,975,605

       35. Defendants admit that the ’605 patent is titled “Method and

 Apparatus for Producing a High Level Disinfection in Air and Surfaces” and

 that Exhibit 3 to the Complaint appears to be a copy of the ’605 patent.

       36. Defendants admit Neister is the sole inventor of the ’605 patent.

                                       12
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 13 of 52 PageID 561




       37. Defendants admit the ’605 patent does not on its face identify an

 assignee.

       38. Defendants admit the ’605 patent issued on March 10, 2015.

       39. Defendants admit HEO3 is the exclusive licensee of the ’605

 patent.

       40. Defendants admit Neister owns the ’605 patent. Defendants deny

 PPC owns the ’605 patent or is a proper party to this action.

                           U.S. Patent No. 9,700,642

       41. Defendants admit that the ’642 patent is titled “Method and

 Apparatus for Sterilizing and Disinfecting Air and Surfaces and Protecting a

 Zone from External Microbial Contamination” and that Exhibit 4 to the

 Complaint appears to be a copy of the ’642 patent.

       42. Defendants admit Neister is the sole inventor of the ’642 patent.

       43. Defendants admit the ’642 patent does not on its face identify an

 assignee.

       44. Defendants admit the ’642 patent issued on July 11, 2017.

       45. Defendants admit HEO3 is the exclusive licensee of the ’642

 patent.

       46. Defendants admit Neister owns the ’642 patent. Defendants deny

 PPC owns the ’642 patent or is a proper party to this action.

                                       13
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 14 of 52 PageID 562




                       FIRST CAUSE OF ACTION
              Declaratory Judgment of Non-Infringement of
                        U.S. Patent No. 8,481,985
                        (Against All Defendants)

       47.   Defendants incorporate by reference, as if fully set forth herein,

 their response to each of Paragraphs 1-28 of the Complaint.

       48.   Defendants deny PPC has any rights, title, or interest in the ’985

 patent or standing to assert claims for infringement of the ’985 patent.

 Otherwise, admitted.

       49.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 49 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       50.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 50 require a response,

 Defendants deny them.

       51.   Defendants deny the allegations of paragraph 51, except admit

 Healthe’s Complaint purports to seek a judgment of noninfringement.

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.




                                        14
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 15 of 52 PageID 563




       52.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 49 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       53.   Defendants admit paragraph 53 recites claim 1 of the ’985 patent.

               The Healthe Entry Product Does Not Infringe
                        Claim 1 of the ’985 Patent

       54.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 54 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       55.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

              The Healthe Space Product Does Not Infringe
                       Claim 1 of the ’985 Patent

       56.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 56 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.




                                       15
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 16 of 52 PageID 564




       57.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                The Healthe Air Product Does Not Infringe
                        Claim 1 of the ’985 Patent

       58.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 58 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       59.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

       60.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

              The Healthe Air 2.0 Product Does Not Infringe
                       Claim 1 of the ’985 Patent

       61.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 61 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.


                                       16
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 17 of 52 PageID 565




       62.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

       63.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                      SECOND CAUSE OF ACTION
              Declaratory Judgment of Non-Infringement of
                        U.S. Patent No. 8,753,575
                        (Against All Defendants)

       64.   Defendants incorporate by reference, as if fully set forth herein,

 their response to each of Paragraphs 1-22 and 29-34 of the Complaint.

       65.   Defendants deny PPC has any rights, title, or interest in the ’985

 patent or standing to assert claims for infringement of the ’985 patent.

 Otherwise, admitted.

       66.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 66 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.




                                       17
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 18 of 52 PageID 566




      67.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 67 require a response,

 Defendants deny them.

      68.   Defendants deny the allegations of paragraph 68, except admit

 Healthe’s Complaint purports to seek a judgment of noninfringement.

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

      69.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 69 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

      70.   Defendants admit paragraph 70 recites claim 1 of the ’575 patent.

              The Healthe Entry Product Does Not Infringe
                       Claim 1 of the ’575 Patent

      71.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 71 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.




                                      18
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 19 of 52 PageID 567




       72.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

       73.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

              The Healthe Space Product Does Not Infringe
                       Claim 1 of the ’575 Patent

       74.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 74 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       75.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

       76.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.




                                       19
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 20 of 52 PageID 568




                The Healthe Air Product Does Not Infringe
                        Claim 1 of the ’575 Patent

       77.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 77 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       78.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

       79.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

              The Healthe Air 2.0 Product Does Not Infringe
                       Claim 1 of the ’575 Patent

       80.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 80 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       81.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.


                                       20
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 21 of 52 PageID 569




       82.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                       THIRD CAUSE OF ACTION
              Declaratory Judgment of Non-Infringement of
                        U.S. Patent No. 8,975,605
                        (Against All Defendants)

       83.   Defendants incorporate by reference, as if fully set forth herein,

 their response to each of Paragraphs 1-22 and 35-40 of the Complaint.

       84.   Defendants deny PPC has any rights, title, or interest in the ’985

 patent or standing to assert claims for infringement of the ’605 patent.

 Otherwise, admitted.

       85.   Denied.

       86.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 86 require a response,

 Defendants admit a controversy exists between Healthe and Defendants

 regarding infringement of the ’605 patent. Otherwise denied.

       87.   Defendants deny the allegations of paragraph 87, except admit

 Healthe’s Complaint purports to seek a judgment of noninfringement.

 Defendants deny that Healthe’s products do not infringe the ’605 patent.

       88.   Denied.



                                       21
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 22 of 52 PageID 570




       89.   Defendants admit paragraph 89 recites claim 1 of the ’605 patent.

              The Healthe Entry Product Does Not Infringe
                       Claim 1 of the ’605 Patent

       90.   Denied.

       91.   Denied.

              The Healthe Space Product Does Not Infringe
                       Claim 1 of the ’605 Patent

       92.   Denied.

       93.   Denied.

                The Healthe Air Product Does Not Infringe
                        Claim 1 of the ’605 Patent

       94.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 94 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       95.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

              The Healthe Air 2.0 Product Does Not Infringe
                       Claim 1 of the ’605 Patent

       96.   This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 96 require a response,



                                       22
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 23 of 52 PageID 571




 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       97.   Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                      FOURTH CAUSE OF ACTION
              Declaratory Judgment of Non-Infringement of
                        U.S. Patent No. 9,700,642
                        (Against All Defendants)

       98.   Defendants reallege and incorporate paragraphs 1-22 and 41-46

 as though fully set forth herein.

       99.   Defendants deny PPC has any rights, title, or interest in the ’642

 patent or standing to assert claims for infringement of the ’642 patent.

 Otherwise, admitted.

       100. Denied.

       101. This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 101 require a response,

 Defendants admit a controversy exists between Healthe and Defendants

 regarding infringement of the ’642 patent. Otherwise denied.




                                       23
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 24 of 52 PageID 572




      102. Defendants deny the allegations of paragraph 102, except admit

 Healthe’s Complaint purports to seek a judgment of noninfringement.

 Defendants deny that Healthe’s products do not infringe the ’642 patent.

      103. Denied.

      104. Defendants admit paragraph 104 recites claim 12 of the ’642

 patent.

                Healthe Entry Product Does Not Infringe
                       Claim 12 of the ’642 Patent

      105. Denied.

      106. Denied.

              The Healthe Space Product Does Not Infringe
                       Claim 12 of the ’642 Patent

      107. Denied.

      108. Denied.

      109. This paragraph appears to be a typographical error and does not

 require a response.

               The Healthe Air Product Does Not Infringe
                      Claim 12 of the ’642 Patent

      110. This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 110 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

                                      24
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 25 of 52 PageID 573




       111. Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                  The Healthe Air 2.0 Product Does Not Infringe
                           Claim 12 of the ’642 Patent

       112. This paragraph contains legal conclusions to which no response is

 required. To the extent allegations in paragraph 112 require a response,

 Defendants are without sufficient information, based upon publicly available

 material, to admit or deny these allegations, and on that basis deny them.

       113. Defendants are without sufficient information, based upon

 publicly available material, to admit or deny these allegations, and on that

 basis deny them.

                       FIFTH CAUSE OF ACTION
             Unfair Competition under the Florida Deceptive
                     and Unfair Trade Practices Act
                 (Against Defendants HEO3 and Neister)

       114. Defendants reallege and incorporate paragraphs 1-113 as though

 fully set forth herein.

       115. Defendants deny the allegations in paragraph 115, except admit

 that Healthe and HEO3 are competitors.

       116. Denied.

       117. Denied.


                                       25
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 26 of 52 PageID 574




       118. Denied.

       119. Defendants deny the allegations in paragraph 119, except admit

 that Neister is HEO3’s founder and Chief Technology Officer and owns the

 Patents-in-Suit.

       120. Denied.

       121. Defendants deny the allegations in paragraph 121. Defendants

 deny that Healthe is entitled to damages or injunctive relief.

                       SIXTH CAUSE OF ACTION
             Unfair Competition under the Florida Deceptive
                     and Unfair Trade Practices Act
                 (Against Defendants HEO3 and Neister)

       122. Defendants reallege and incorporate paragraphs 1-113 as though

 fully set forth herein.

       123. Defendants deny the allegations in paragraph 123, except admit

 that Healthe and HEO3 are competitors.

       124. Denied.

       125. Denied.

       126. Denied.

       127. Defendants deny the allegations in paragraph 127, except admit

 that Neister is HEO3’s founder and Chief Technology Officer and owns the

 Patents-in-Suit.



                                       26
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 27 of 52 PageID 575




       128. Defendants deny the allegations in paragraph 128. Defendants

 deny that Healthe is entitled to damages or injunctive relief.

                            PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any relief.

                                JURY DEMAND

       This sentence contains a jury demand for which no response is

 required.

                 AFFIRMATIVE AND OTHER DEFENSES

       Defendants assert the following defenses in response to the allegations

 in Healthe’s Complaint, undertaking the burden of proof only as to those

 defenses deemed affirmative defenses by law, regardless of how such defenses

 are denominated herein.

                               FIRST DEFENSE
                            (Failure to State a Claim)

       Healthe’s Complaint fails to state a claim on which relief may be

 granted.

                             SECOND DEFENSE
                                (Preemption)

       Healthe’s state law claims are preempted by Federal patent law.




                                        27
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 28 of 52 PageID 576




                                THIRD DEFENSE
                                 (Lack of Standing)

       Healthe lacks standing to assert some or all of its claims.


                                FOURTH DEFENSE
                                  (Unclean Hands)

       Healthe’s claims are barred in whole or in part by the doctrine of

 unclean hands.


                             FIFTH DEFENSE
                     (No Deceptive Act or Unfair Practice)

       Healthe’s Complaint fails to allege conduct constituting a deceptive or

 fraudulent act or unfair practice.


                              SIXTH DEFENSE
                       (No Actual Damages or Causation)

       Plaintiff cannot demonstrate actual damages or causation under

 FDUTPA.


                            SEVENTH DEFENSE
                             (No Equitable Relief)

       Plaintiff has failed to show it will suffer immediate or irreparable harm

 warranting equitable relief.




                                        28
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 29 of 52 PageID 577




                                EIGHTH DEFENSE
                                (Failure to Mitigate)

        Plaintiff has failed to mitigate the harm they claim to have sustained, if

 any.


                               NINTH DEFENSE
                            (Laches, Waiver, Estoppel)

        Plaintiff’s claims are barred in whole or in part by the doctrines of

 laches, waiver, or estoppel.

                                 TENTH DEFENSE
                                (No Exceptional Case)

        Defendants have not engaged in any conduct that would make this an

 exceptional case entitling plaintiff to an award of attorneys’ fees.

                        RESERVATION OF DEFENSES

        Defendants reserve the right to assert additional defenses that may

 become apparent during the course of investigation or discovery and reserve

 the right to amend this Answer to assert any such defense.




                                         29
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 30 of 52 PageID 578




                              COUNTERCLAIMS

       High Energy Ozone LLC d/b/a Far-UV Sterilray (“HEO3”); S. Edward

 Neister (“Neister”); and Pathogen Path Consulting LLC (“PPC”) (collectively,

 “Counterclaim-Plaintiffs”) hereby state as follows:

                              Nature of the Action

       1.   This is a counterclaim action for infringement of U.S. Patent Nos.

 8,975,605 (“the ’605 patent”) and 9,700,642 (“the ’642 patent”) (collectively,

 the “Asserted Patents”) pursuant to the Patent Laws of the United States of

 America, 35 U.S.C. §§ 100 et seq.

                                     Parties

       2.   Counterclaim-Plaintiff HEO3 is a company organized and existing

 under the laws of the State of New Hampshire with its principal place of

 business at 30 Centre Road, Suite 6, Somersworth, New Hampshire 03878.

       3.   Counterclaim-Plaintiff S. Edward Neister resides and works in

 the state of New Hampshire.

       4.   Neister and his brother John Neister originally founded the

 company that would become HEO3, d/b/a Far-UV Sterilray, in 2005 in a

 small town in New Hampshire. HEO3 is a leading developer of disinfection

 equipment using 222 nm ultraviolet (UV) technology. HEO3’s disinfection

 technology provides a safe and environmentally-sound means of disinfection

                                        30
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 31 of 52 PageID 579




 using far UV-light to kill bacteria, viruses, mold and fungus in seconds or

 less. It has been validated by over 40 third party labs as having a greater

 than 99.99% effective kill rate.

      5.    HEO3’s technology permits users to sterilize surfaces without

 harsh chemicals. Additionally, unlike more commonly used UV sterilization

 techniques, HEO3’s technology is mercury-free and does not produce ozone –

 a significant advance in terms of safety and environmental impact.

      6.    HEO3 offers a wide range of products utilizing its 222 nm UV

 technology. These include, for example: luminaire fixtures; air and surface

 disinfection units for disinfecting ambient air and surfaces in a room; surface

 disinfection rails and disinfection wands for disinfecting surfaces and air;

 pathogen reduction boxes for disinfecting high-touch items (such as

 handheld medical equipment) that can be placed inside the boxes; and

 airduct units for disinfecting air passing through HVAC units.

      7.    HEO3 does business under the tradename Far UV SterilrayTM and

 its products feature Neister’s patented Excimer Wave SterilrayTM

 Technology. Customers across the globe use Excimer Wave SterilrayTM

 products to create safer work, home, and medical environments.

      8.    Neister is HEO3’s founder and Chief Technology Officer and is the

 President of Pathogen Path Consulting LLC. Neister has worked in the field

                                       31
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 32 of 52 PageID 580




 of laser and UV light technology for over six decades. Over the course of his

 career, Neister has worked on Department of Defense missile defense

 initiatives, as well as on medical lasers for tattoo removals. Neister drew on

 his decades of experience to develop the 222 nm UV technology utilized by

 HEO3.

      9.    As described on its website, HEO3’s goal is to “reduce the number

 of annual superbug and viral infections, reduce the number of patients

 suffering from these deadly infections, and reduce the burden of the billions

 of dollars these infections cost our healthcare system every year.” See

 https://sterilray.com/sterilray-com/about/. Over the past year, HEO3 has

 been approached by numerous and diverse organizations—including NFL

 teams, airlines, and robotic companies that specialize in the disinfection of

 office spaces, military barracks, public transportation, and hospitals—who

 have expressed interest in using HEO3’s technology to help prevent spread

 of COVID-19.

      10.   On information and belief, Counterclaim-Defendant Healthe is a

 corporation organized and existing under the laws of the State of Delaware

 with its principal place of business located at 3905 W. Eau Gallie, Blvd,

 Suite 101, Melbourne, Florida 32931.




                                       32
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 33 of 52 PageID 581




                              Jurisdiction and Venue

      11.   This Court has subject matter jurisdiction over the Counterclaims

 under at least 28 U.S.C. §§ 1331, 1338. Further, an actual, substantial and

 continuing justiciable controversy exists between Counterclaim-Plaintiffs

 and Counterclaim Defendant Healthe based on Healthe having filed a

 Complaint against Counterclaim-Plaintiffs seeking a declaratory judgment

 of non-infringement and asserting state law unfair competition claims.

      12.   Healthe has consented to personal jurisdiction in the State of

 Florida and in this District by filing its Complaint against HEO3 and

 Neister in this District.

      13.   Venue is proper in this District as to these Counterclaims under

 28 U.S.C. §§ 1391(b)-(c) and 1400(b) at least because the assertion of

 Healthe’s declaratory judgment and state law claims against HEO3 and

 Neister in this District gave rise to these Counterclaims. Healthe contends

 in its Complaint that venue is proper in this District.

                             FACTUAL BACKGROUND

                       HEO3’s 222 nm UV Technology

      14.   HEO3’s 222 nm UV technology is described and claimed in the

 Asserted Patents.




                                       33
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 34 of 52 PageID 582




       15.   Prior to Neister’s inventions, UV disinfection methods typically

 used light at 254 nm generated by mercury-based lamps. As described in,

 e.g., the ’605 patent, Neister discovered that single line wavelengths emitted

 from an “excimer” lamp—a lamp using inert gases to generate photons at

 wavelengths matching the maximum absorption bands for DNA nitrogenous

 bases, proteins, amino acids, and other component bonds of

 microorganisms—could be significantly more effective than standard 254 nm

 photons for destroying DNA. As described in the ’605 patent, “[k]ill action

 times are reduced from 10’s to 100’s of seconds to times of 0.1 seconds.” 4:65-

 67.

       16.   One of the wavelengths Neister found to be particularly useful for

 disinfection was 222 nm, falling within the “far-UV” range. HEO3’s Excimer

 Wave SterilrayTM products utilize photons at this wavelength, amongst

 others.

       17.   Recognizing Neister’s inventions, the United States Patent and

 Trademark Office (“USPTO”) issued the Asserted Patents as well as U.S.

 Patent Nos. 8,481,985 and 8,753,575. Neister is the sole inventor on all four

 patents and is also the named inventor on related applications that are

 currently pending.




                                       34
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 35 of 52 PageID 583




                      Healthe’s UV Sterilization Products

       18.   Counterclaim-Defendant Healthe’s website claims to draw its

 history from Lighting Science Group Corporation (“LSG”), founded in 2000.

 See https://healtheinc.com/discover-healthe/our-story/. Healthe’s website

 states that it was “[f]ounded by the creators of Lighting Science Group” in

 2019. Healthe’s website further names Fred Maxik as its Founder and Chief

 Scientific Officer. Id.

       19.   Maxik is a named inventor of more than 200 patents, and LSG is

 the assignee of nearly 350 issued U.S. Patents. None of them appear to relate

 to the use of far-UV light to kill microorganisms.

       20.   Healthe is the assignee of only 1 issued U.S. Patent, which

 purports to relate to dynamically adjusting circadian rhythm responses to

 future events, not far-UV wavelength technology. Maxik is a named inventor

 of that patent.

       21.   In or around 2019, Healthe began manufacturing and selling

 products that perform Neister’s patented processes for destroying or

 deactivating the DNA or RNA (i.e., the organic bonds and proteins) of

 microorganisms on substances or surfaces of the Asserted Patents.

       22.   Healthe makes and sells the accused Healthe Entry™ product.

 Healthe markets it as a “Far-UV Sanitizing Entry Gate,” encouraging its

                                       35
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 36 of 52 PageID 584




 customers to “[p]osition the Entry next to any high traffic or critical entry

 point” and “step into the Entry and make a slow 360° turn for 20 seconds to

 reduce the microbial load for the next layer of protection in the space[.]” See,

 e.g., Appendix, Ex. C at 4 (citing Entry Sell Sheet at 1).

       23.   The Healthe Entry™ incorporates five (5) far-UV lamps from a

 third party named Eden Park. See, e.g., Appendix, Ex. C at 2.

       24.   Healthe makes and sells the accused Healthe Space™ product.

 Healthe markets it as “a 2-in-1 solution that provides passive, continuous

 sanitization of air and surfaces” and “delivers 222 nanometer light that

 inactivates microbes to improve air quality and does not require the use of

 UV protective equipment.” See, e.g., Appendix, Ex. A at 4 (citing Space

 Owner’s Manual at 1).

       25.   The Healthe Space™ incorporate a far-UV lamp from Eden Park.

 See, e.g., Appendix, Ex. A at 2 (citing https://edenpark.com/business-

 applications/).

       26.   Upon information and belief, Healthe makes and sells the accused

 Healthe Wand PRO™ product. See Nov. 17, 2020 Press Release, “Healthe

 Announces Availability of Boeing-Licensed Sanitization Wand for

 Widespread Commercial Applications,” attached as Exhibit 1.




                                        36
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 37 of 52 PageID 585




       27.   Healthe markets the Wand PRO™ as follows: “Developed by

 teaming up with Boeing, the Healthe WAND PRO is a portable UV

 sanitization wand that inactivates viruses and bacteria in hard-to-reach

 areas. Its small size and ergonomic design make it especially effective for use

 in tight spaces like airplanes, offices, retail showrooms and on public

 transportation.” See, e.g., Appendix, Ex. E at 2 (citing https://healtheinc.com/

 product/healthe-wand-pro/).

       28.   In a press release dated September 22, 2020, The Boeing

 Company (“Boeing”) stated as follows: “Boeing entered into a patent and

 technology license with Florida-based Healthe® Inc. today under which

 Healthe will manufacture an ultraviolet (UV) wand designed to sanitize

 airplane interiors. Boeing designed and developed the UV wand as part of the

 company’s Confident Travel Initiative (CTI) to support customers and

 enhance the safety and well-being of passengers and crews during the

 COVID-19 pandemic.” Sept. 22, 2020 Press Release, “Boeing Licenses

 Ultraviolet Wand to Healthe, Inc. to Counter COVID-19,” attached as Exhibit

 2.

       29.   On its website, Healthe identifies the following patent numbers

 that allegedly relate to the Healthe Wand PRO™ product:




                                        37
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 38 of 52 PageID 586




 According to the USPTO website, these patent numbers are assigned to The

 Boeing Company (“Boeing”). For example, U.S. Patent Nos. 10,668,178 and

 10,668,179 issued June 2, 2020 and are titled “Systems and methods for

 powering a load.” And U.S. Patent No. 10,091,865 issued October 2, 2018 and

 is titled “System and method for extending a lifespan of an excimer lamp.”

       30.   Upon information and belief, these are the patents that Healthe

 licensed from Boeing (along with the unpublished application referenced

 above). These Boeing patents do not claim processes for deactivating or

 destroying microorganisms using far-UV light, like the Asserted Patents.

                                The Notice Letters

       31.   Healthe’s declaratory judgment complaint attempts to tell the

 punch line without the joke. Healthe highlights the two communications that

 HEO3 sent to its customers in November 2020 as evidence that HEO3 is

 competing unfairly for sanitization business. Healthe itself received a similar

 notice letter in June 2020 from HEO3. On these topics, Healthe’s actions

 speak louder than its words.




                                       38
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 39 of 52 PageID 587




       32.   Email correspondence shows that Liran Gordon of Healthe

 initiated cordial communications with John Neister and Mike Olsen of HEO3

 on June 19, 2020, even looping in Healthe’s Founder and Chief Scientific

 Officer, Fred Maxik. See June 19, 2020 email thread, L. Gordon to J. Neister

 and M. Olsen, attached as Exhibit 3.

       33.   Upon receipt of HEO3’s letter, Healthe’s general counsel, Monica

 Washington Rothbaum, sent an email to David Connaughton, Jr. (patent

 counsel for HEO3), stating “[i]t is my understanding that, presently, your

 clients (or their affiliates) and representatives of Healthe, Inc. are discussing

 possible cooperation in the area of Far-UVC. As such, this email

 communication is intended simply to acknowledge receipt of your letter.” See

 June 25, 2020 email, M. Washington Rothbaum to D. Connaughton, attached

 as Exhibit 4.

       34.   By the end of June 2020, the parties entered into a Non-

 Disclosure Agreement (NDA).

       35.   On July 1, 2020, pursuant to the NDA, HEO3 sent Gordon

 materials regarding its technology and commercial strategy. On July 7, 2020,

 Gordon responded that the materials were “[v]ery interesting.” For reasons of

 confidentiality, those communications are not attached.




                                        39
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 40 of 52 PageID 588




       36.   As negotiations progressed, Healthe sent HEO3 a “Letter of

 Intent” by email on July 28, 2020. The cover email from Gordon to HEO3

 stated that Healthe was interested in “moving forward to establish a

 mutually beneficial long-term relationship.” July 28, 2020 email, L. Gordon to

 J. Neister and M. Olsen, attached as Exhibit 5.

       37.   The parties negotiated until early September 2020 but could not

 reach agreement on material terms of a license. It became clear to HEO3 that

 Healthe wanted to strong-arm HEO3 into broadly turning over its patent

 portfolio to Healthe without sufficient consideration.

       38.   Given the lack of resolution with Healthe, HEO3 was forced to

 consider notifying purchasers of Healthe’s products of HEO3’s patents and

 HEO3’s intent to enforce its patent rights against Healthe and others.

       39.   Only after five months had passed since HEO3 sent Healthe a

 notice letter of its patents—and Healthe was unsuccessful in licensing

 HEO3’s patent portfolio on the cheap—did Healthe’s litigation counsel send a

 response letter. See November 23, 2020 G. Leach Ltr. to D. Connaughton,

 attached as Exhibit 6. Like Healthe’s Complaint, this letter misconstrues the

 science behind 222 nm wavelength UV light in a thinly veiled attempt to

 snatch a quick litigation resolution and capitalize on the exploding market

 for these far-UV lamp products.

                                       40
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 41 of 52 PageID 589




                        COUNTERCLAIM COUNT I
                 (Infringement of U.S. Patent No. 8,975,605)

       40.   Counterclaim-Plaintiffs incorporate by reference the averments of

 paragraphs 1-39 as if fully set forth herein.

       41.   The ’605 patent, entitled “Method and Apparatus for Producing a

 High Level of Disinfection in Air and Surfaces,” was duly and legally issued

 by the USPTO on March 10, 2015. Counterclaim-Plaintiffs incorporate by

 reference Exhibit 3 of Healthe’s Complaint, which is a copy of the ’605 patent.

       42.   Neister is the owner of all rights, title and interest in and to the

 ’605 patent and HEO3 is its exclusive licensee. Neister and HEO3 are

 entitled to sue for past and future infringement.

       43.   Healthe received actual notice of the ’605 patent at least as early

 as the filing of its Complaint, and on information and belief received notice of

 the ’605 patent at least as early as June 11, 2020, when Healthe alleges it

 received a letter from counsel for HEO3 informing Healthe of the ’605 patent

 and Healthe’s infringement.

       44.   Healthe has directly infringed the ’605 patent by making, using,

 selling, offering for sale in the United States, and/or importing into the

 United States sanitization equipment that practice one or more claims of the

 ’605 patent, including but not limited to the Healthe Entry™ (FG-09006),



                                        41
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 42 of 52 PageID 590




 Healthe Space™ (HESP 6 FUV 40 MVO WH), and Healthe Wand PRO™

 (FG-09100) products (collectively, the “Accused Products”).

       45.   Based on publicly available information, the Accused Products

 infringe at least claim 1 of the ’605 patent, as identified in Counterclaim-

 Plaintiffs’ Preliminary Infringement Contentions served on February 24,

 2021, and as shown in the claim charts attached as Exhibits A, C, and E of

 the attached Appendix. These claim charts reflect a good-faith basis for

 Counterclaim-Plaintiffs’ allegations of infringement against Healthe.

       46.   Healthe indirectly infringes the ’605 patent as provided by 35

 U.S.C. § 271(b) by actively inducing others, including customers who

 purchase and use the Accused Products, to commit direct infringement of one

 or more claims of the ’605 patent.

       47.   Healthe’s affirmative acts of providing at least manuals, training,

 guides, and/or demonstrations induces customers to use the Accused Products

 in a manner intended by Healthe to cause direct infringement of the ’605

 patent.

       48.   Healthe performed the acts that constitute inducement with

 knowledge or at least willful blindness that the induced acts would constitute

 infringement. At least through the filing of this Counterclaim, Healthe has

 received actual notice that its customers directly infringe the ’605 patent and

                                        42
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 43 of 52 PageID 591




 that its own acts induce such infringement. On information and belief,

 Healthe received actual knowledge that its customers directly infringe the

 ’605 patent at least as early as June 11, 2020, when Healthe alleges it

 received a letter from counsel for HEO3 informing Healthe of the ’605 patent

 and Healthe’s infringement.

       49.   Healthe also indirectly infringes the ’605 patent as provided by

 35 U.S.C. § 271(c) by contributing to infringement of one or more claims of

 the ’605 patent by others, including Healthe’s customers who purchase and

 use the Accused Products.

       50.   Healthe’s affirmative acts of selling infringing sanitization

 products and providing those products to customers contribute to the

 infringement of the ’605 patent. The Accused Products are specially made or

 adapted for use in infringement of the ’605 patent and are not staple articles

 of commerce suitable for substantial noninfringing use.

       51.   Healthe contributed to the infringement of others with knowledge

 or at least willful blindness that the Accused Products are specially made or

 adapted for use in an infringement of the ’605 patent and are not staple

 articles of commerce suitable for substantial noninfringing use. At least

 through the filing of this Counterclaim, and on information and belief at least




                                       43
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 44 of 52 PageID 592




 as early as June 11, 2020, Healthe has received actual notice that its acts

 constitute contributory infringement.

       52.   Healthe’s infringement has been and continues to be willful and

 in reckless disregard for the ’605 patent, without any reasonable basis for

 believing that it had a right to engage in the infringing conduct.

       53.   Healthe’s continued infringement of the ’605 Patent has damaged

 and will continue to damage Counterclaim-Plaintiffs, who offer directly

 competing products. Healthe’s acts have caused, and unless restrained and

 enjoined, will continue to cause, irreparable injury and damage to

 Counterclaim-Plaintiffs for which there is no adequate remedy at law.

                        COUNTERCLAIM COUNT II
                 (Infringement of U.S. Patent No. 9,700,642)

       54.   Counterclaim-Plaintiffs incorporate by reference the averments of

 paragraphs 1-53 as if fully set forth herein.

       55.   The ’642 patent, entitled “Method and Apparatus for Sterilizing

 and Disinfecting Air and Surfaces and Protecting a Zone from External

 Microbial Contamination,” was duly and legally issued by the USPTO on July

 11, 2017. Counterclaim-Plaintiffs incorporate by reference Exhibit 4 of

 Healthe’s Complaint, which is a copy of the ’642 patent.




                                         44
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 45 of 52 PageID 593




       56.   Neister is the owner of all rights, title and interest in and to the

 ’642 patent and HEO3 is its exclusive licensee. Neister and HEO3 are

 entitled to sue for past and future infringement.

       57.   Healthe received actual notice of the ’642 patent at least as early

 as the filing of its Complaint, and on information and belief received notice of

 the ’642 patent at least as early as June 11, 2020, when Healthe alleges it

 received a letter from counsel for HEO3 informing Healthe of the ’605 patent

 and Healthe’s infringement.

       58.   Healthe has directly infringed the ’642 patent by making, using,

 selling, offering for sale in the United States, and/or importing into the

 United States sanitization equipment that practice one or more claims of the

 ’642 patent, including but not limited to the Healthe Entry™ (FG-09006),

 Healthe Space™ (HESP 6 FUV 40 MVO WH), and Healthe Wand PRO™

 (FG-09100) products (the “Accused Products”).

       59.   Based on publicly available information, the Healthe Entry™

 (FG-09006) and Healthe Space™ (HESP 6 FUV 40 MVO WH) products

 infringe at least claims 1, 5, 7, 9, 12, 15, and 17 of the ’642 patent, and the

 Healthe Wand PRO™ (FG-09100) product infringes at least claims 12, 15,

 and 17 of the ’642 patent, as identified in Counterclaim-Plaintiffs’

 Preliminary Infringement Contentions served on February 24, 2021, and as

                                         45
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 46 of 52 PageID 594




 shown in the claim charts attached as Exhibits B, D, and F of the attached

 Appendix. These claim charts reflect a good-faith basis for Counterclaim-

 Plaintiffs’ allegations of infringement against Healthe.

       60.   Healthe indirectly infringes the ’642 patent as provided by 35

 U.S.C. § 271(b) by actively inducing others, including customers who

 purchase and use the Accused Products, to commit direct infringement of one

 or more claims of the ’642 patent.

       61.   Healthe’s affirmative acts of providing at least manuals, training,

 guides, and/or demonstrations induces customers to use the Accused Products

 in a manner intended by Healthe to cause direct infringement of the ’642

 patent.

       62.   Healthe performed the acts that constitute inducement with

 knowledge or at least willful blindness that the induced acts would constitute

 infringement. At least through the filing of this Counterclaim, Healthe has

 received actual notice that its customers directly infringe the ’605 patent and

 that its own acts induce such infringement. On information and belief,

 Healthe received actual knowledge that its customers directly infringe the

 ’642 patent at least as early as June 11, 2020, when Healthe alleges it

 received a letter from counsel for HEO3 informing Healthe of the ’642 patent

 and Healthe’s infringement.

                                       46
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 47 of 52 PageID 595




       63.   Healthe also indirectly infringes the ’642 patent as provided by

 35 U.S.C. § 271(c) by contributing to infringement of one or more claims of

 the ’642 patent by others, including Healthe’s customers who purchase and

 use the Accused Products.

       64.   Healthe’s affirmative acts of selling infringing sanitization

 products and providing those products to customers contribute to the

 infringement of the ’642 patent. The Accused Products are specially made or

 adapted for use in infringement of the ’642 patent and are not staple articles

 of commerce suitable for substantial noninfringing use.

       65.   Healthe contributed to the infringement of others with knowledge

 or at least willful blindness that the Accused Products are specially made or

 adapted for use in an infringement of the ’642 patent and are not staple

 articles of commerce suitable for substantial noninfringing use. At least

 through the filing of this Counterclaim, and on information and belief at least

 as early as June 11, 2020, Healthe has received actual notice that its acts

 constitute contributory infringement.

       66.   Healthe’s infringement has been and continues to be willful and

 in reckless disregard for the ’642 patent, without any reasonable basis for

 believing that it had a right to engage in the infringing conduct.




                                         47
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 48 of 52 PageID 596




       67.    Healthe’s continued infringement of the ’642 patent has damaged

 and will continue to damage Counterclaim-Plaintiffs, who offer directly

 competing products. Healthe’s acts have caused, and unless restrained and

 enjoined, will continue to cause, irreparable injury and damage to

 Counterclaim-Plaintiffs for which there is no adequate remedy at law.

                             PRAYER FOR RELIEF

       WHEREFORE, Counterclaim-Plaintiffs respectfully request the

 following relief:

    a) Judgment against Healthe dismissing Healthe’s Complaint and

       denying with prejudice all relief requested in the Complaint and its

       prayer therein;

    b) For entry of judgment by this Court against Healthe and in favor of

       Counterclaim-Plaintiffs in all respects, including that:

          a. Healthe has and continues to directly infringe and/or indirectly

              infringe, by way of inducement and/or contributory infringement,

              the Asserted Patents; and

          b. Healthe’s infringement of the Asserted Patents was willful and

              that Healthe’s continued infringement of the Asserted Patents is

              willful; and


                                       48
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 49 of 52 PageID 597




    c) An order permanently enjoining Healthe, its officers, agents, servants,

       employee, and attorneys, all parent, subsidiary, and affiliate

       corporations and other related business entities, and all other persons

       or entities acting in concert, participation, or in privy with one or more

       of them, and their successors and assigns, from infringing, contributing

       to the infringement of, or inducing others to infringe the Asserted

       Patents;

    d) For damages arising from Healthe’s infringement of the Asserted

       Patents, together with pre-judgment and post-judgment interest, and

       that such damages be trebled as provided by 35 U.S.C. § 284;

    e) An order declaring that Counterclaim-Plaintiffs are the prevailing

       parties and that this is an exceptional case, awarding Counterclaim-

       Plaintiffs their costs, expenses, disbursements, and reasonable attorney

       fees under 35 U.S.C. § 285 and all other applicable statutes, rules, and

       common law; and

    f) Such other and further relief as this Court may deem just and proper.

                        DEMAND FOR JURY TRIAL

       Counterclaim-Plaintiffs respectfully request a trial by jury on all issues

 triable thereby.


                                        49
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 50 of 52 PageID 598




 Dated: March 10, 2021        Respectfully submitted,

                              /s/ Brent P. Ray
                              Alex L. Braunstein
                              Fox Rothschild LLP
                              Florida Bar No. 98289
                              777 South Flagler Drive
                              Suite 1700, West Tower
                              West Palm Beach, FL 33401
                              Tel.: (561) 804-4497
                              Fax: (561) 835-9602
                              Email:
                              abraunstein@foxrothschild.com

                              Brent P. Ray (admitted pro hac vice)
                              (IL Bar No. 6291911)
                              KING & SPALDING LLP
                              110 N. Wacker Drive
                              Suite 3800
                              Chicago, IL 60606
                              Phone: (312) 995-6333
                              Email: bray@kslaw.com

                              Dara Kurlancheek*
                              (D.C. Bar No. 1020381)
                              KING & SPALDING LLP
                              1700 Pennsylvania Avenue NW
                              Washington, D.C. 20006
                              Phone: (202) 626-5590
                              Email: dkurlancheek@kslaw.com

                              Abby L. Parsons*
                              (IL Bar No. 6297018, TX Bar No. 24094303)
                              KING & SPALDING LLP
                              1100 Louisiana Street, Ste. 4100
                              Houston, TX 77002
                              Phone: (713) 751-3294
                              Email: aparsons@kslaw.com



                                     50
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 51 of 52 PageID 599




                              Julia Kolibachuk*
                              (NY Bar No. 5426534)
                              Lida Ramsey*
                              (NY Bar No. 5591862)
                              KING & SPALDING LLP
                              1185 Avenue of the Americas
                              New York, NY 10036
                              Phone: (212) 556-2100
                              Email: jkolibachuk@kslaw.com
                              Email: lramsey@kslaw.com

                              Attorneys for Defendants, High Energy Ozone
                              LLC d/b/a Far-UV Sterilray; S. Edward
                              Neister; and Pathogen Path Consulting LLC


                              * Application for pro hac vice to-be-filed




                                      51
Case 6:20-cv-02233-RBD-EJK Document 41 Filed 03/10/21 Page 52 of 52 PageID 600




                         CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I electronically filed the

 foregoing document with the Clerk of the Court by using the CM/ECF system,

 which will send a notice of electronic filing to all counsel of record.

                                         /s/ Brent P. Ray
                                         Brent P. Ray




                                         52
